                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 YOSILA GODINEZ, et al.,

        Plaintiffs,
                v.                                         Civil Action No. 20-1833 (JEB)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,

        Defendants.




                                 MEMORANDUM OPINION

       Plaintiffs Yosila Godinez, Oscar Velasquez Esteban, and N.V.E., a minor, filed this suit

seeking to reverse the United States Citizenship and Immigration Services’ denial of their I–765

applications for Employment Authorization Documents. They contend that this denial, rendered

by the USCIS National Benefit Center (NBC) in Lee’s Summit, Missouri, was arbitrary and

capricious, as well as contrary to their Fifth Amendment rights. Defendants — the Department

of Homeland Security and USCIS — now move to transfer this case to the Western District of

Missouri. As the relevant factors favor transfer, the Court will grant Defendants’ request.

I.     Background

       Plaintiffs are citizens of Guatemala who were abandoned or neglected by their mothers

and who entered the United States when they were minors with hopes of finding their fathers.

See ECF No. 1 (Compl.), ¶¶ 12–14. Godinez made the trek when she was 16, while brothers

Esteban and N.V.E. traveled here when they were 13 and 11, respectively. Id. After arriving in

the country, each Plaintiff reunited with his or her father. Id. State-court judges subsequently



                                                 1

         Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 1 of 11
determined that it was in each child’s best interest not to be returned to Guatemala or reunited

with his or her mother, and they granted Plaintiffs’ fathers sole custody of their children. Id.

       Based on these determinations, each Plaintiff petitioned for Special Immigrant Juvenile

(SIJ) status, a form of immigration relief that provides a path to lawful permanent residency for

adolescent immigrants who cannot be reunited with a (presumably foreign) parent because of

abuse, abandonment, or neglect. Id., ¶¶ 12–14, 24; see also 8 U.S.C. § 1101(a)(27)(J); id.

§ 1255(a), (h). USCIS granted these petitions, and each Plaintiff then submitted I–765

applications for EADs, which are available to certain noncitizens and which enable those

individuals to engage in lawful employment as well as to obtain a social-security card and

driver’s license. See Compl., ¶¶ 3–5, 12–14; see also 8 C.F.R. § 274a.13; Instructions for

Application for Employment Authorization, Department of Homeland Security (Aug. 25, 2020),

https://www.uscis.gov/sites/default/files/ document/forms/i–765instr.pdf. The NBC in Lee’s

Summit, Missouri, denied Esteban and N.V.E.’s EAD petitions in October 2018 and Godinez’s

in April 2020 because it determined that each Plaintiff had not provided required documentation

to show that he or she was “in parole status” and thus had “not establish[ed] [his or her]

eligibility to apply” for the authorization. See ECF No. 8–2 (Godinez denial); ECF No. 8–3

(Esteban denial); ECF No. 8–4 (N.V.E. denial); Compl., ¶¶ 12–14. Parole is a status that USCIS

grants to some immigrants, including those who apply for admission to the country for “urgent

humanitarian reasons or significant public benefit.” 8 U.S.C. § 1182(d)(5)(A). Without EADs,

the Complaint alleges that Godinez cannot pursue her dream of becoming a doctor, Esteban

cannot join the Marines, and N.V.E. cannot take college classes. See Compl., ¶¶ 12–14.

       Plaintiffs, who live in Kansas City, Missouri, subsequently brought this suit in July 2020,

maintaining that the EAD denials were arbitrary and capricious, an abuse of discretion, and not



                                                 2

         Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 2 of 11
in accordance with the law, as well as contrary to their Fifth Amendment due-process rights. Id.

at 1, ¶¶ 28–37; see also 5 U.S.C. § 706(2)(A)–(B). They allege that SIJ grantees qualify as

parolees under immigration law and explain that, “even though the regulations allow parolees to

obtain an EAD, USCIS arbitrarily refuses to recognize SIJ[] grantees as parolees when they

request EADs.” Compl., ¶¶ 2, 5. They further maintain that the denial constitutes a “cognizable

‘deprivation of liberty that triggers the procedural guarantees of the Due Process Clause.’” Id.,

¶ 36 (quoting Trifax Corp. v. Dist. of Columbia, 314 F.3d 641, 643–44 (D.C. Cir. 2003)).

Without touching the merits, Defendants now move to transfer the case under 28 U.S.C. § 1404

to the Western District of Missouri. See ECF No. 8–1 (MTT).

II.     Legal Standard

        Even if a plaintiff has brought her case in a proper venue, a district court may, “[f]or the

convenience of parties and witnesses, in the interest of justice, . . . transfer [it] . . . to any other

district . . . where [the case] might have been brought.” 28 U.S.C. § 1404(a). District courts

have “discretion . . . to adjudicate motions for transfer according to an ‘individualized,

case-by-case consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 29 (1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

        The burden is on the moving party to establish that transfer is proper. Trout Unlimited v.

U.S. Dep’t of Agric., 944 F. Supp. 13, 16 (D.D.C. 1996). To prevail, the movant must first show

that the plaintiff could originally have brought the case in the transferee district. Treppel v.

Reason, 793 F. Supp. 2d 429, 435 (D.D.C. 2011). The movant must also establish that

“considerations of convenience and the interest of justice weigh in favor of transfer . . . .” Sierra

Club v. Flowers, 276 F. Supp. 2d 62, 65 (D.D.C. 2003). This second inquiry “calls on the

district court to weigh in the balance a number of case-specific factors,” related to both the



                                                     3

         Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 3 of 11
public and private interests at stake. Stewart Org., 487 U.S. at 29. In considering this issue, the

Court is mindful that it must “examine challenges to . . . venue carefully to guard against the

danger that a plaintiff might manufacture venue in the District of Columbia.” Bourdon v. United

States Dep’t of Homeland Security, 235 F. Supp. 3d 298, 306 (D.D.C. 2017) (quoting Cameron

v. Thornburgh, 938 F.2d 253, 256 (D.C. Cir. 1993)).

III.    Analysis

        The Court will first determine whether this case could have been brought in the Western

District of Missouri before examining the private- and public-interest factors relevant to transfer.

        A. Propriety of New Venue

        As Plaintiffs have filed suit against federal agencies, venue is governed by 28 U.S.C.

§ 1391(e). See Ctr. for Envtl. Sci., Accuracy & Reliability v. Nat’l Park Serv., 75 F. Supp. 3d

353, 356 (D.D.C. 2014). Under that section, venue lies in any district in which “(A) a defendant

in the action resides, (B) a substantial part of the events or omissions giving rise to the claim

occurred . . . [,] or (C) the plaintiff resides if no real property is involved in the action.” 28

U.S.C. § 1391(e)(1). Because Plaintiffs reside in Kansas City, Missouri, see Compl. at 1 —

which sits within the Western District of Missouri — this preliminary hurdle is easily cleared. In

other words, they could have sued there, and they do not contend otherwise.

        B. Private- and Public-Interest Factors

            1. Private-Interest Factors

        The “private-interest factors include: (1) the plaintiff’s choice of forum; (2) the

defendant’s choice of forum; (3) whether the claim arose elsewhere; (4) the convenience of the

parties; (5) the convenience of the witnesses; and (6) the ease of access to sources of proof.”

Douglas v. Chariots for Hire, 918 F. Supp. 2d 24, 31 (D.D.C. 2013). Because this motion



                                                   4

         Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 4 of 11
ultimately turns on where the claim arose, the Court will initially address that factor. It then

separately considers the first two factors and then examines the last three concurrently.

                   a. Location Where Claims Arose

       “When the material events that form the factual predicate of a plaintiff’s claim did not

occur in his chosen forum, transfer is favored.” Tower Labs, Ltd. v. Lush Cosmetics Ltd., 285 F.

Supp. 3d 321, 326 (D.D.C. 2018). “In cases brought under the APA, courts generally focus on

where the decisionmaking process occurred to determine where the claims arose.” Nat’l Ass’n

of Home Builders v. EPA, 675 F. Supp. 2d 173, 179 (D.D.C. 2009). The “gravamen of

Plaintiff’s Complaint is that errors were committed during the adjudication of Plaintiff’s

[application].” Bourdon, 235 F. Supp. 3d at 307; see also Compl., ¶¶ 28–37. The question

before this Court, then, is where that adjudication occurred. See Bourdon, 235 F. Supp. 3d at

306–07.

       Defendants argue that the Missouri NBC made the decision to deny Plaintiffs’

applications. See ECF No. 10 (Reply) at 2–3. They point out that the denials, as well as requests

for evidence during the application process, were issued from the NBC and signed by the NBC

Director. See Reply at 2–3; ECF No. 8-1 (Godinez denial); ECF No. 8–2 (Esteban and N.V.E.

denials); ECF No. 9–2 (Godinez request for evidence); ECF No. 9–3 (Esteban request for

evidence); ECF No. 9-4 (N.V.E request for evidence). According to Defendants, USCIS thus

“adjudicated and denied Plaintiffs’ applications” “through” the Lee’s Summit NBC, and “[a]ny

alleged error concerning those decisions would have been committed by USCIS in the Western

District of Missouri.” MTT at 4. Because courts routinely grant transfer motions when the

transferee district encompasses the USCIS Field Office or Service Center that adjudicated a

plaintiff’s immigration petition, Defendants conclude that the Court should find that this factor



                                                  5

          Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 5 of 11
supports their Motion. Id. at 2–3, 4–5 (collecting cases); see, e.g., McAfee, LLC v. U.S.

Citizenship & Imm. Servs., No. 19-2981, 2019 WL 6051559, at *1 (D.D.C. Nov. 15, 2019)

(granting transfer to Central District of California when “USCIS California Service Center

processed and denied [plaintiff’s] request” for H–1B visa); Ngonga v. Sessions, 318 F. Supp. 3d

270, 275–76 (D.D.C. 2018) (granting transfer to Eastern District of Virginia when “Field Office

in Fairfax and the [Board of Immigration Appeals] in Falls Church made all decisions regarding

Plaintiffs’ particular [visa] application”).

        Plaintiffs disagree. While acknowledging that the NBC officially denied their

applications, they contend that this Court should not place great weight on those mere

“ministerial act[s]” and should instead focus on the higher-level decisionmaking that they say

occurred in the District of Columbia. See ECF No. 9 (Pl. Opp.) at 4–5 (quotation marks

omitted). According to Plaintiffs, “[T]he NBC is a support office which does little more than

administratively process applications and prepare[] them for adjudication” at USCIS satellite

offices, id. at 2, and it is thus unlike the USCIS Field Offices and Service Centers that

“adjudicate the legal issues and factual matters presented by applicants.” Id. at 7. The Field

Office Directorate in Washington, they believe, is in fact “responsible for any decisions ‘on

immigration benefit applications’” and is the “real decision-maker.” Id. at 5 (quoting Field

Operations Directorate, U.S. Citizenship and Immigration Services (Sept. 25, 2019),

https://www.uscis.gov/about-us/directorates-and-program-offices/field-operations-directorate).

Plaintiffs contend that, since that Directorate made the key “legal determination” that underlies

the NBC’s EAD denials — namely, that SIJ grantees are not parolees for purposes of EAD

applications — the case should remain here. Id. at 2–3, 4–5.




                                                 6

         Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 6 of 11
       The Court finds Defendants’ arguments more persuasive. According to a USCIS

webpage that Plaintiffs rely on in their Opposition, and contrary to their above position, the NBC

“adjudicates some form types to completion including I–765s,” the applications at issue in this

case. See Field Office Directorate. Further, the NBC Directors’ signatures on the requests for

evidence and denials support the position that the NBC actually adjudicated Plaintiffs’

applications. See Reply at 2–3. Plaintiffs’ attempt to differentiate the NBC from other satellite

USCIS offices on the basis that the NBC does not adjudicate claims, then, is unsupported, as is

their effort to distinguish Defendants’ cases supporting transfer. See Pl. Opp. at 5–6.

       Nor does Plaintiffs’ contention that the NBC’s decision was based on a higher-level

USCIS legal determination undermine transfer. While “aspects of this adjudication may have

been influenced” by decisions at the Field Office Directorate in Washington, Bourdon, 235 F.

Supp. 3d at 307, courts in this district have repeatedly endorsed transfer in the face of such

minimal ties to D.C. See, e.g., id. at 307, 309–10 (granting transfer motion over plaintiff’s claim

that USCIS policy memos tied case to this district when adjudication of immigration-related

petition occurred in transferee district); Pearson v. Rodriguez, 174 F. Supp. 3d 210, 213 (D.D.C.

2016) (“Plaintiffs argue . . . that the USCIS policy underlying the agency's decision was issued

by a senior official at USCIS headquarters, but even if true, such ‘attenuated or insignificant

involvement by an official in the District of Columbia does not support venue here.’”) (internal

citation omitted) (quoting Aftab v. Gonzalez, 597 F. Supp. 2d 76, 82 (D.D.C. 2009)); Aftab, 597

F. Supp. 2d at 81–82 (collecting cases and granting transfer when plaintiff challenged USCIS

Texas Service Center delay in adjudicating his adjustment-of-status application); Al-Ahmed v.

Chertoff, 564 F. Supp. 2d 16, 19–20 (D.D.C. 2008) (granting transfer when plaintiff’s I–765

application, among other petitions, would be adjudicated in transferee district). The Court,



                                                 7

         Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 7 of 11
consequently, agrees with Defendants that the decisionmaking process relevant to this case

occurred in the Western District of Missouri and that this factor thus supports transfer.

                   b. Plaintiff’s Choice of Forum

       While a plaintiff’s choice of forum is usually given deference, this deference is “not

always warranted ‘where the plaintiff’s choice . . . has no meaningful ties to the controversy,’

and where transfer is sought ‘to [a] forum with which plaintiffs have substantial ties and where

the subject matter of the lawsuit is connected . . . .’” Jimenez v. R&D Masonry, Inc., No. 15–

1255, 2015 WL 7428533, at *3 (D.D.C. Nov. 20, 2015) (alteration in original) (quoting Trout

Unlimited, 944 F. Supp. at 17). “Indeed, when ‘the forum preferred by the plaintiff is not his

home forum,’ and the defendant prefers the plaintiff’s home forum, there is little reason to defer

to the plaintiff’s preference.” Id. (quoting Reiffin v. Microsoft Corp., 104 F. Supp. 2d 48, 52

(D.D.C. 2000)). That is the case here.

       Plaintiffs recast their same arguments regarding where the claim arose, contending that

meaningful ties exist in this district because the Field Office Directorate in Washington

conducted “the underlying legal analysis employed by USCIS” in denying the applications. See

Pl. Opp at 4–7. The Court, however, just explained why this position is unavailing. No

deference is thus warranted on this factor. See Ngonga, 318 F. Supp. 3d at 275.

                   c. Defendants’ Choice of Forum

       While a defendant’s choice of forum is relevant to deciding a § 1404(a) motion, it is “not

ordinarily entitled to deference.” Tower Labs, Ltd., 285 F. Supp. 3d at 326. As Defendants have

moved to transfer, “they must establish that the added convenience and justice of litigating in

their chosen forum overcomes” any deference to Plaintiffs’ choice of venue. Id. Since Plaintiffs




                                                 8

         Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 8 of 11
receive no deference and the adjudication at issue occurred in Lee’s Summit, Defendants choice

of forum is neutral or supports transfer.

                    d. Convenience of Parties, Convenience of Witnesses, and Ease of Access to
                       Sources of Proof

        The final three factors, which relate to convenience, do not weigh heavily in favor of

either venue and perhaps support transfer. Administrative Procedure Act cases typically rely on

the record and few, if any, witnesses. These factors, moreover, carry less weight during the

pandemic because this Court, like many, has taken to conducting remote hearings and allowing

witnesses to be present by video conference or telephone. But, if any witnesses were needed, or

the administrative record were required, such “potential sources of proof . . . would appear to be

easier to access in [Missouri], where the events at issue took place.” Bourdon, 235 F. Supp. 3d

at 308. Overall, the Court does not find these factors particularly informative in this case and

views them as neutral or supporting transfer.

        Viewing these private-interest factors together, therefore, the scale clearly tips in favor of

transfer.

             2. Public-Interest Factors

        “The public-interest factors include: (1) the transferee’s familiarity with the governing

laws; (2) the relative congestion of the calendars of the transferor and transferee courts; and

(3) the local interest in having local controversies decided at home.” Douglas, 918 F. Supp. 2d at

31.

                    a. Transferee Court’s Familiarity with Governing Laws

        This case solely involves the interpretation of federal statutes, with which this Court and

the Western District of Missouri “are equally familiar.” Al-Ahmed v. Chertoff, 564 F. Supp. 2d

16, 20 (D.D.C. 2008). This factor, therefore, is in equipoise. See Nat’l Wildlife Fed’n v.

                                                  9

            Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 9 of 11
Harvey, 437 F. Supp. 2d 42, 49 (D.D.C. 2006) (where “both courts are competent to interpret the

federal statutes involved[,] . . . there is no reason to transfer or not transfer based on this factor”).

                    b. Relative Congestion of Courts

        Defendants, citing the Federal Court Management Statistics compiled in 2018, contend

that this factor supports transfer because it takes longer for a civil case to go from filing to trial in

this district than it does in the Western District of Missouri. See MTT at 6–7 (citing United

States District Courts – National Judicial Caseload Profile (June 30, 2018),

https://www.uscourts.gov/statistics-reports/federalcourt-) (46.1 months to trial in this district and

27 months in Western District of Missouri). This factor, nonetheless, is a wash, primarily

because APA cases typically do not go to trial, and the pandemic has affected docket congestion

across the country. The state of this Court’s own docket, moreover, would not delay disposition.

                    c. Local Interest in Controversies

        The final consideration for a discretionary transfer under § 1404(a) is the local interest in

deciding controversies. This factor relies on the same facts that the Court considered in

analyzing where the claim arose, and the outcome is identical.

        “Controversies should be resolved in the locale where they arise,” a “policy rationale

[that] applies equally to the judicial review of an administrative decision which will be limited to

the administrative record.” Trout Unlimited, 944 F. Supp. at 19. As the denials of Plaintiffs’

challenged I–765 applications occurred in the Western District of Missouri, and Plaintiffs now

seek judicial review under the APA, the Court will heed this rationale and find that this final

factor favors transfer.

        Like the private-interest considerations, the public-interest factors thus also support

transfer.



                                                   10

            Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 10 of 11
IV.    Conclusion

       For the foregoing reasons, the Court will issue a contemporaneous Order granting the

Defendants’ Motion and transferring the case to the Western District of Missouri.

                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge

Date: October 2, 2020




                                               11

        Case 4:20-cv-00828-GAF Document 12 Filed 10/02/20 Page 11 of 11
